Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 	The examiner is in receipt of applicant’s response to office action mailed 1/1/2021, which was received 4/12/2021. Acknowledgement is made to the amendment to claims 1,4-6,9,17 and the cancelation of claims 2,3,7,8,11,15,16,18-20. Applicant’s amendment and remarks have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection, which was necessitated by amendment follows:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,4-6,9,10,12-14 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1.    (Currently Amended) A method comprising: at a system including a point of sale (POS) terminal within a retail environment:
receiving, from a first computing device within the retail environment, notification by a first user to purchase one or more items within the retail environment:
receiving, from a second computing device, identification of an item that a second user is interested in purchasing:
determining whether to match the first user with the second user based on whether the identification from the first computing device of the first user matches the identification of the item received from the second [user] computing device:
in response to determining that the first user matches the second user, associating the first user with the second user for combined purchase of the one or more items: and
conducting, at the POS terminal, a combined purchase transaction, by the first user and the second user, for the one or more items.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed on a computing device, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, determining, associating” in the context of this claim encompasses sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it 
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1.    (Currently Amended) A method comprising: at a system including a point of sale (POS) terminal within a retail environment:
receiving, from a first computing device within the retail environment, notification by a first user to purchase one or more items within the retail environment:
receiving, from a second computing device, identification of an item that a second user is interested in purchasing:
(3) determining whether to match the first user with the second user based on whether the identification from the first computing device of the first user matches the identification of the item received from the second computing device;
determining whether to match the first user with a second user for combined purchase of the one or more items; and
in response to determining that the first user matches the second user, associating the first user with the second user for combined purchase of the one or more items: and
conducting, at the POS terminal, a combined purchase transaction, by the first user and the second user, for the one or more items.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of conducting the steps on a computing device, are recited at a high-level of generality (i.e., as a generic device performing a generic device function of 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 9 and 17 are a method and system that recites similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 4-6,10,12-14 are dependencies of claims 1, 9. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
communicating, to the first computing device of the first user, notification that the one or more items are offered at discount.
communicating notification that the one or more items are offered at discount comprises communicating, to the first computing device of the first user, indication of a type of item, a quantity of the item, and a purchase price for the item at the indicated quantity.
wherein receiving notification by the first user comprises receiving acceptance of the offered discount at less than the indicated quantity,
wherein determining whether to match the first user with a second user comprises determining whether the second user is willing to purchase, together with the first user, a remainder of the indicated quantity of the item that the first user did not want to purchase, 
wherein conducting a combined purchase transaction, for the item at the indicated quantity and based on the discount.
conducting a combined purchase transaction, by the first user and the second user, for the one or more items.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6,9,10,12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grindel (US PG PUB 20140297390) in view of Zhang et al. (US PG PUB 20190114693).

In regards to claim 1, Grindel discloses a method comprising: at a system including a point of sale (POS) terminal within a retail environment:
receiving, from a first computing device within the retail environment, notification by a first user to purchase one or more items within the retail environment (Grindel, para 0009, “The invention also discloses a computer system for managing grouped promotional sales comprising at least one module for registering a purchaser user with at least one grouped promotional sale by connection to a service provider using a user terminal, a module for determining a first discount applicable to said at least one 
receiving, from a second computing device, identification of an item that a second user is interested in purchasing (Grindel, para 0036, “The members are invited to participate in the sale by forming a group of purchasers, or by being incorporated in a group of purchasers. It is the number of purchasers having made a purchase in a group which will determine the level of the final discount for all the members of this group. In order to strengthen the attractiveness of the operation, a first part of the reduction (for example half) is granted upon payment for the purchase in the form of a discount: the member is thus certain to obtain a minimum advantage. This first reduction may be immediate or deferred until the purchase is validated by the service. It is therefore the second part of the reduction which is linked to the number of purchasers. To remain attractive, the maximum number of purchases to be reached is low (for example between 3 and 5): a purchase made by a member of a group enables each purchaser of this group to reach an additional discount level.”):
determining whether to match the first user with the second user based on whether the identification from the first computing device of the first user matches the identification of the item received from the second computing device (Grindel para 0036, purchasers from group with same product are accumulated to provide a greater discount):
in response to determining that the first user matches the second user, associating the first user with the second user for combined purchase of the one or and
Grindel teaches providing group discounts to a plurality of buyers by combining purchase POS terminal transactions of the group related to a common promotional product, but does not specifically mention that the conducting, at the POS terminal, a combined purchase transaction, by the first user and the second user, for the one or more items. Zhang teaches conducting, at the POS terminal, a combined purchase transaction, by the first user and the second user, for the one or more items (Zhang, para 0045, “In step 402, the system receives a purchase request from a member of a shopping group. In some embodiments, a user may create a purchase request by adding the item to a group virtual shopping basket/shopping list. In some embodiments, the user may select an item from an online shopping user interface to add to a group basket/shopping list. In some embodiments, the user may capture an image (e.g. barcode, label, packaging, etc.) of the item to add an in-store item to the group basket/shopping list. In some embodiments, step 402 may comprise step 202, step 301, or a similar process”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Grindel conducting, at the POS terminal, a combined purchase transaction, by the first user and the second user, for the one or more items as is taught by Zhang, since this will allow for multiple shoppers in a group to receive quantity discounts related to group buying.

In regards to claim 4, the combination of Grindel and Zhang teach  communicating, to the first computing device of the first user, notification that the 

6.    (Currently Amended) The method of claim 4, wherein receiving notification by the first user comprises receiving acceptance of the offered discount at less than the indicated quantity (Grindel, para 0009, “purchase by said purchaser user at a point of sale at the price resulting from the application of said first discount”), 
wherein determining whether to match the first user with the second user comprises determining whether the second user is willing to purchase, together with the first user, a remainder of the indicated quantity of the item that the first user did not want to purchase (Grindel, Para 0009, “said system being characterized in that it also comprises a module for validation, by said service provider, of the purchases made by the purchaser users that are members of the group of said grouped promotional sale at the date of closure of said grouped promotional sale and the module for calculating a second discount that is a function of the amount of the validated purchases”) 
wherein the method further conducting a combined purchase transaction comprises conducting the combined purchase transaction, by the first user and the second user, for the item at the indicated quantity and based on the discount (Grindel, para 0009, discount is given based on the quantity of items sold in the group purchase of the item).

In regards to claim 9, the combination of Grindel and Zhang teach a method comprising:
at a first computing device comprising a user interface and located within a retail environment having a point of sale (POS) terminal:
using the user interface to present a plurality of items offered for purchase from a retailer within the retail environment:
receiving, via the user interface, input from a first user an offer to purchase a subset of the items within the retail environment:
communicating, to a second computing device within the retail environment, the offer to purchase the subset of items; and
receiving, from the second computing device, information about associating the first user with a second user for combined purchase of the items: and at the POS terminal:
determining whether to match the first user and the second user based on the information about associating the first user with a second user for combined purchase of the items; and
conducting a combined purchase transaction, by the first user and the second
user, for the items (see response to claim 1).

In regards to claim 10, the combination of Grindel and Zhang teach receiving, at the first computing device and from the second computing device, identification of the items (Grindel, para 0235, “an alphanumeric marker conforming to the principles of 

In regards to claim 12, the combination of Grindel and Zhang teach comprising using the user interface to present information about a discount that the items are offered for purchase (Grindel, para 0009, “the application of said first discount, said system being characterized in that it also comprises a module for validation, by said service provider, of the purchases made by the purchaser users that are members of the group of said grouped promotional sale at the date of closure of said grouped promotional sale and the module for calculating a second discount that is a function of the amount of the validated purchases”).


In regards to claim 14, the combination of Grindel and Zhang teach receiving, at the first computing device via the user interface, an indication of the subset of the items for purchase (Zhang, para 0029, “specifying the conditions under which items may or may not be added to a group shopping cart and/or purchased through a shopping group”).

In regards to claim 17, the combination of Grindel and Zhang teach a transaction manager at a point of sale (POS) terminal within a retail environment, wherein the transaction manager is configured to:
first computing device within the retail environment, notification by a first user to purchase one or more items within the retail environment:
receive, from a second computing device, identification of an item that a second user is interested in purchasing;
determine whether to match the first user with the second user based on whether the identification from the first computing device of the first user matches the identification of the item received from the second computing device; and
associate the first user with the second user for combined purchase of the one or more items in response to determining that the first user matches the second use,
wherein the POS terminal is configured to conduct a combined purchase transaction by the first user and the second user, for the one or more items (see response to claim 1).

Claims 5 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grindel (US PG PUB 20140297390) in view of Zhang et al. (US PG PUB 20190114693) and further in view of Mesaros (US PG PUB 20160027078).

In regards to claim 5 and 13, the combination of Grindel and Zhang teach presenting offers to buyer in a group buying scenario, but does not specifically mention indication of a type of item, a quantity of the item, and a purchase price for the item at the indicated quantity. Mesaros teaches indication of a type of item, a quantity of the item, and a purchase price for the item at the indicated quantity (Mesaros, para 0041, “lowest price based on the preset price for that quantity amount. In this manner, each 

Prior Art
	(i) PG PUB 20160189227 to Gandhi et al. teaches “if the user is traveling with another user, the communications module 308 may deliver content including group discounts and special offers. For example, the path prediction module 306 may identify that two or more users share identical or very similar paths through the crosswalk network. In response to the path prediction module 306 identifying that the two or more users are likely traveling together, the communications module 308 may then deliver content including group discounts and special offers for two or more people” (para 0059).
Response to Arguments
Applicant’s arguments with respect to claims 1,4-6,9,10,12-14 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


\Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625